department of the treasury internal_revenue_service washington dc tax_exempt_and_government_entities_division number release date uil date legend a name of org date1 effective date date2 tax period ended number ein form number tax periods ended date2 person to contact ford allen contact telephone number employee identification_number date3 date of exemption ein number certified mail dear sir or madam contact address internal_revenue_service tege e eo mr fa p o box room baltimore md in a letter dated date3 the service recognized a as a tax-exempt_entity under sec_501 of the internal_revenue_code irc sec_501 of the internal_revenue_code exempts from federal taxation clubs organized and operated exclusively for pleasure recreation and other non-profitable purposes however revrul_75_494 provides that a homeowner’s association may not qualify under sec_501 if the association administers and enforces covenants for preserving the architectural and appearance of the housing development further revrul_72_102 allows a homeowner’s association to qualify for exemption under sec_501 yet revrul_74_99 disallows exemption if the common areas and tp ein facilities that it owns are not allowed to be used and enjoyed by the general_public page based upon the applicable law and facts a no longer meets the requirements for recognition of exemption under sec_501 or any other section of the code this is because the association administers and enforces covenants for preserving the architectural integrity and appearance of the housing development contrary to revrul_75_494 in addition the association cannot qualify for exemption under sec_501 of the code because the housing development’s common areas and facilities more specifically the pool and tennis courts are open only to your members and not to the general_public therefore we are revoking recognition of your organization’s exempt status under sec_501 effective date1 this is a final_determination since you have agreed to our determination by signing form 6018-a on date you do not need to take further action since you will no longer be an exempt_organization you will be required to file federal_income_tax returns on form 1120-h u s income_tax return for homeowners associations for all subsequent years we have received your form 1120-h return for the year ending date2 and will forward it to the appropriate internal_revenue_service center for processing if you have any questions please call or write the contact person whose name and telephone number are shown above if you write please include your telephone number the best time to call you if we need more information and a copy of this letter to help us identify your account thank you for your cooperation cc sincerely r c johnson director eo examinations
